This matter is before the court on relator Timothy L. Rollison's petition for a writ of habeas corpus. Relator contends his right to a speedy trial has been violated.
The Ohio Supreme Court has held that an appeal rather than a writ of habeas corpus is the proper remedy to challenge alleged violations of the right to a speedy trial. In re Singer (1976),45 Ohio St.2d 130, 74 O.O.2d 253, 341 N.E.2d 849, In re Jackson
(1988), 36 Ohio St.3d 189, 522 N.E.2d 540. As we are bound by these Supreme Court rulings, the relief demanded by petitioner is hereby denied. However, we invite the Ohio Supreme Court to revisit this issue as we question the use of appeals in remedying an accused's possible unconstitutional incarceration.
Relief denied.
HANDWORK, MELVIN L. RESNICK and SHERCK, JJ., concur.